OFFICE OF THE ATTORNEY GENERAL OF TEXAS
4
                                 AUSTIN
Q




    Honornble A. A. Uller
    Oount9 Attolwaly
    mfton county
1   ~~rtoll, Texas

    m8r   Sir:




               You have co                          this department a8
    to whether the follow                          h the term of Arti-
    de 666-38   of tern                            when 8ueh order Js
    andor attaak in a
                                              Illlttox, county
                                                  on this tha 5th
                                                ee (3) Oopl.8 at
                                             urt on Juw 5th
                                              ertlfying   the re-


                                h8ud and se81 of offioe at
                               h de9 of Juna, A. 0. 1939.
                                    /I/   Ceu8ey nettox
                              County Judge Hewtan Co. Texas’
i
              It iii to be noted thnt Article   666-38  OS Vernon’8
    Penn1 Code requires that the order of the 0ammissi0aer8~ aourt
    deolering the rerult of a looal option eleotlon     and prohlbit-
    lng the 8ale of liquor 8hall be pasted at three publia plamr
    within the county or the polltioal   lubdlvl8lon   where the elea-
    tlon was held.   Th18 8tatute further p-"ovidss that an entry by
                                                                                             230


             Honor8bl*   A. ‘A. Juller,        page 2


       the oounty fu&ge on the minut*m of the 06mio~onero~             06urt
        rhOPinS tbio pO8ting   ehall be prLv SaOie OildM60         theroeS.
       Without oomidearlng other defeate wh.luh thi8 order tight hRVe,
       It la our opinion that it doer not cam@9 with Artiole 666-38
       bWMU8e    it doeu not ahov thet the three poetinge ~vere m&do
       in public placrea as required by the statute.       For all that
       ,8pP8ars from the Order t&0 pO8tbgO     m&&t brve b0WI W& iSi
       the orrioe or th. oounty j      0 o r In lo m8 o th e r p la o eno t p ub -
     : UC.    tie uvo  r0tlnd 820 aa %  reotly in pent     on thll quo0t1on
       but in the 0~. of ladulg v. 8tate,~51 8. U. 390, uloing
           ~UJldN' OUI' ~OViOU8        10081    OptiOn   bV   vbi0h   h8d   0 8t~tUte,Wlb-
     ‘.,otontiolly        the   88mo    a0   th8t   uador eenolderation,       the oourt
     ,, ~oald:
                           *we hold that the OP.d4$r-0s the ~oount9 J
   ,. “~,.       iust 8hov the ohmaoter of publgeatlon,          how p
                   liehed,    and the requir-ed length of tige; end thrit
      i,          ‘the order ,hre ‘introdwed     vu not in ocmplianoe
                   V$th   the 8tdUte,   &&d did net   donnt%tUte  ~a pr-,
                  fd@U. aaoe oontomplated .by the ltatute;       rwi that
                   the oouvt in th elbeenoi 0s~ ury’ other proof 043 the.
                   8Ubje?ct   lhould have given the roqueeted OhA+.*

                         OIolfqver, it loomo that undar the daol810n8, even the
       ~: ,+ronoa of the ardor lbeut vhloh. you inqulro,              uould not be
            fatal to o,pooooutlon        provided thk okotleu       undur vhioh lt
            uoo brought woo volld in other roopeoto.             The offoot      of the
       ,~ abrenee of the oounty judge80 order oertiS9ing               lo. to the potit-
            h& or of it8 ineufflcloney,          lilrply deprive8 you ~of It0 uee
          ,,a8 ,priprp faols   evidoneo of the portimig and its d-8 not pr.0hi-h
            you,from offering other oompetent teotlmony that the pootlng
            Ifa8 actuelly    aarrled out a8 required by law.          he IB~rell 00
I           atate,   16  8,  W. 7881   Jonoo  v.  ,btate, 43  8.  U.~ 981 aad Armmtroni
    ,.      vb State, 47 8. If. 981.       Furthepaoro,    it  oeeao   uo i 1 lotobllohod
         ‘~‘Chat thsre is no objeotlon        to a ‘propIp entry of the order in
  .l~:>z:y”.qg;tion by the county judge Ada ‘long lboequent                 to the ele&
    \~            . It ha8 been held in one inetmae           that it va8 not im-
            proper Sor the judge to make tho entry oorreatly              ~0~1 tha  do9
            preaedlug a oriminr3. trio1 booed on the eloetion.               It vao held
            proper al80 for the ontry’%a be nede b 8 lua@eedlng oouuty
             j’udge on a proper ohowing that the pub 3 Ication va8 aotuolly
            ,pUde by him pmh%88OOr.          8ao Barham v. 8tate, 53 8. V. 109
            ~pndCmey v. State, 59 8. V. 884.
Honorble A. A. Uller,    pqe   3


             We truot that thi8 ruffloiently   onooeao your i.quir9
and that you will find it poroible      to lu8toln your Orlo&Ml
pro8ecutlon.

                                            Very truly   your0
                                      *TTcm80!f ffxamRALOF TIUM




lU:db